In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1866 
UNITED STATES ex rel. DEBRA MARSHALL, et al., 
                                        Plaintiffs‐Appellants, 

                                     v. 

WOODWARD, INC., 
                                                 Defendant‐Appellee. 
 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:06‐CV‐01746 — Gary S. Feinerman, Judge. 
                     ____________________ 

  ARGUED OCTOBER 29, 2015 — DECIDED DECEMBER 11, 2015 
               ____________________ 

   Before FLAUM, MANION, and ROVNER, Circuit Judges.  
    FLAUM, Circuit Judge. Plaintiffs Debra Marshall and Peggy 
Thurman  bring  this  qui  tam  action  against  Woodward,  Inc. 
under  the  False  Claims  Act  (“FCA”).  Plaintiffs  allege  that 
Woodward  falsely  certified  helicopter  engine  parts  that  it 
sold to the government. They also claim that Woodward vio‐
lated the FCA and Illinois state law by terminating their em‐
ployment.  In  the  district  court,  Woodward  moved  for  sum‐
2                                                           No. 15‐18666 

maryy judgment.. The courtt granted th      he motion,  holding th
                                                                 hat 
even if Woodwa   ard made fa  alse statemeents to the  governmen nt, 
no reasonable ju ury could find that W    Woodward d   did so know
                                                                 w‐
ingly  and  that  the  statemments  weree  material. The  distriict 
courtt also rejecteed plaintifffs’ retaliatio
                                            on claims. M
                                                       Marshall an
                                                                 nd 
Thurm man appeal and for th  he reasons tthat follow, we affirm. 
                            I. Background
                                        d 
     Woodward is
     W               s a governm ment contraactor that m   manufactures 
parts used in miilitary aircrrafts. One o       of these parrts, the “T7000 
HMU   U,”  regulatees  fuel  floww  for  engiines  in  Blaackhawk  an   nd 
Apache helicoptters. Woodw        ward sells  the T700 H   HMU to Gen‐
eral EElectric (“GE”) for inco   orporation  into helicop    pter enginees. 
It  also
       o  sells  the  part  directtly  to  the  U
                                                U.S.  Departtment  of  D
                                                                       De‐
fense (“DOD”) ffor spare an      nd replacem   ment parts.
    On ne of the co
                  omponentss of the T7000 HMU is  the “T2 sen‐
sor,”  which  helpps  regulatee  fuel  flow  by  measurring  changes 
in airr temperatuure. A pictu
                            ure of the T22 sensor is  included b be‐
low: 
      




                                                                            
 
The ssensor has a  a coil end a and a belloows end con  nnected by y a 
capilllary tube. TThe coil end  d measuress changes in  n air tempeer‐
ature. Any  chan  nge  in  temp perature  caauses  alcoh
                                                       hol  containeed 
in  thee  capillary  tube  to  ex
                                xpand  or  ccontract,  w
                                                       which  in  turrn 
triggeers movement in the b     bellows end d and contrrols fuel flo
                                                                   ow 
No. 15‐1866                                                          3

to  the  engine.  Crucially,  the  functionality  of  the  sensor  de‐
pends on the amount of alcohol in the capillary tube; if any 
alcohol leaks, the sensor will add more fuel than it should. A 
defective  sensor  can  cause  the  engine  to  smoke,  decrease 
thrust, lose horsepower, or burn up. 
    The  T2  sensor  has  a  total  of  eight  “sealing  joints”  that 
connect the various parts of the component and contain the 
alcohol.  Joints  are  sealed  by  “brazing,”  a  process  that  joins 
two metal surfaces by melting a filler metal. Woodward clas‐
sifies its joints by category, such as Grade A, Grade B, and so 
forth.  These  classifications  help  determine  what  procedures 
are used to braze the joint and how the joint is inspected for 
imperfections. One of the T2 sensor’s sealing joints, the joint 
that connects the capillary tube to the sensor head at the bel‐
lows end, is designated as  a Grade A  joint  (hereinafter  “the 
Grade  A  joint”).  Plaintiffs  allege  that  Woodward  failed  to 
properly braze and inspect the Grade A joint. 
    Woodward,  like  every  military  supplier,  must  follow  a 
set  of  comprehensive  quality  requirements.  Woodward  de‐
velops  these  requirements  and  certifies  compliance  with 
them  when  delivering  parts  and  requesting  payments.  The 
procedure for brazing and inspecting joints is generally gov‐
erned  by  Woodward’s  Shop  Procedure  865  (“SP‐865”). 
Woodward can revise provisions of SP‐865 without notifying 
or obtaining consent from GE  or the DOD. Further  require‐
ments  for  the  Grade  A  joint  are  set  forth  in  engineering 
drawings and process drawings. The parties disagree about 
the specific requirements for the Grade A joint, including: (1) 
the  appropriate  diametrical  clearance  (i.e.,  the  distance  be‐
tween the capillary tube and the sensor head); (2) how “stop‐
off”  and  “flux”  (materials used during the brazing process) 
4                                                       No. 15‐1866 

are  removed  and  detected;  and  (3)  whether  the  joint’s  non‐
visible edge must be inspected by an alternative to visual ex‐
amination, such as by X‐ray. 
    Whenever  Woodward  ships  parts  to  GE  or  the  DOD,  it 
must  include  a  “Certificate  of  Conformance,”  in  which  it 
confirms that all shipments are “in the Quantities and Quali‐
ty called for, and were in all respects in accord with the ap‐
plicable  specifications.”  The  district  court  assumed,  and  the 
parties  do  not  dispute  on  appeal,  that  Woodward  certifies 
that it  has  followed its quality requirements in manufactur‐
ing each part by including these certificates. Neither GE nor 
the DOD accepts shipments without a certificate. 
    Prior to their termination in 2005, plaintiffs Marshall and 
Thurman were long‐time employees of Woodward. They re‐
ceived  all  of  their  training  at  Woodward.  Neither  has  a  col‐
lege  or  technical  degree.  Both  Marshall  and  Thurman 
worked  on  the  T2  sensor  at  Woodward.  They  were  tasked 
with brazing various joints on the sensor, but not the Grade 
A joint. 
     On April 6, 2005, Marshall attended a meeting with T700 
engineer  Heather  Diedrich,  senior  X‐ray  technician  Mark 
Frutig, and two other engineers. Diedrich noted an increased 
incidence  of  leakage  in  the  T2  sensor.  Marshall  volunteered 
to  investigate  the  problem  and  asked  Frutig  to  X‐ray  the 
Grade  A  joint.  Based  on  Frutig’s  findings  and  her  own  in‐
spection, Marshall determined that the diametrical clearance 
of  the  joint  was  too  small,  that  stop‐off  and  flux  were  not 
removed,  that  there  was  insufficient  braze  in  the  joint,  and 
that  braze  from  another  joint  was  “masking”  the  problems 
with  the  Grade  A  joint.  Marshall  also  learned  from  Frutig 
that  the Grade A joint was not typically inspected by X‐ray. 
No. 15‐1866                                                              5

She concluded that the joint did not meet Woodward’s quali‐
ty standards and that the part was unsafe. 
    That  same  day,  Marshall  relayed  her  conclusions  to  her 
direct supervisor, Mark Meichtry, and Meichtry’s supervisor, 
Steven  Gorman.  In  a  series  of  emails,  Marshall  stated  that 
she  would  not  perform  her  assigned  tasks  on  the  T2 sensor 
until  her  concerns  were  properly  addressed.  Thurman  was 
included  on  some  of  these  emails.  On April  7,  Meichtry  re‐
sponded  with  an  email  to  Marshall  and  Thurman  saying, 
“[l]et’s keep this job moving.” Marshall continued to inspect 
leaking  parts  and  reiterated  her  earlier  findings.  Frutig  also 
sent an email expressing the same concerns as Marshall. On 
April  11,  Marshall  placed  a  hold  on  the  production  of  T700 
parts. 
     Diedrich  and  senior  engineer  David  Kuchinski  investi‐
gated  Marshall’s  concerns.  On  April  12,  Meichtry  informed 
plaintiffs  that “[t]he  hold issue  has been discussed with the 
engineers  and  engineering  leaders  and  the  consensus  was 
the parts are good to ship.” Still, Marshall and Thurman re‐
fused  to  resume  work  on  the  sensor.  In  response,  Meichtry 
sent  an  email  to  plaintiffs  stating  that  “(1)  it’s  going  to  take 
too  much  time  and  cost  too  much  money  to  fix  these  prob‐
lems, (2) GE wants the parts regardless of the problems and 
(3) it’s the two of you against the world.” In addition, manu‐
facturing engineer Doug Hollenberger commented to plain‐
tiffs that  at Woodward, quantity is  number  one and quality 
is  number  two.  Marshall  persisted.  She  informed  Meichtry 
that she was going to disclose her concerns to the DOD. On 
April  13,  Meichtry  suspended  Marshall  and  sent  Thurman 
home early the next day. 
6                                                      No. 15‐1866 

     Later on April 14, Meichtry called Marshall and Thurman 
into  Woodward  for  a  meeting  with  Diedrich,  Gorman,  hu‐
man  resources  manager  Carol  Smith,  and  quality  director 
Spitaman  Tata.  Gorman  reiterated  that  the  engineers  had 
concluded  that  the  parts  were  “okay.”  According  to  plain‐
tiffs,  Gorman  claimed  that  the  sensors  “leak  slowly.”  Mar‐
shall persisted in her objection. She maintained that another 
joint masked the problems with the Grade A joint. She asked 
that  Woodward  study  the  problems  further.  Tata  agreed  to 
provide more X‐rays of the joint but the parties were other‐
wise unable to reach an agreement on how to proceed. 
   At  10:30  that  night,  Marshall  and  Thurman  returned  to 
Woodward,  gathered  scrap  T2  sensor  parts,  and  cut  two  of 
them open. Marshall claims she identified masking in these 
parts. 
     On  April  18,  Meichtry  and  Diedrich  provided  plaintiffs 
with sixteen X‐ray images of the joint. Only two of the imag‐
es  were  discernable.  Although  the  discernable  X‐rays 
showed evidence of masking, Diedrich and another engineer 
concluded  that  it  was  not  problematic.  Plaintiffs  continued 
to  refuse  to  work  on  the  T2  sensor. At  that  point,  Meichtry 
asked Marshall and Thurman to leave Woodward. The par‐
ties dispute whether they were fired or merely suspended. 
    The next day, Marshall called a Woodward hotline for re‐
porting suspected violations of Woodward’s quality policies. 
Marshall left a message echoing her belief that there was “a 
safety issue on the T700 sensor.” She claimed that the sensor 
“does not meet the SP on the bellow end of the part … .” In 
response to Marshall’s message, Woodward’s General Coun‐
sel  Robert  Reuterfors  referred  the  matter  to  Woodward’s 
Business  Conduct  Oversight  Committee  (“BCOC”).  Reuter‐
No. 15‐1866                                                         7

fors  told  plaintiffs  that  they  were  on  administrative  leave 
with pay pending the BCOC’s investigation. 
    Reuterfors asked senior engineer Ted Erickson to conduct 
a  special  review  of  plaintiffs’  concerns  and  instructed  him 
that  “[y]our  overriding  instruction  …  is  to  prepare  a  report 
that  is  accurate  and  correct  from  the  standpoint  of  profes‐
sional  engineering  analysis.  If  you  agree  with  the  concerns 
… you should say so and let the chips fall where they may.” 
Erickson  concluded  that  the  Grade A  joint  was  not  inferior, 
the diametrical clearance was proper, using stop‐off did not 
affect the joint’s quality, X‐ray inspection was not necessary, 
and  any  masking  was  not  relevant.  In  a  separate  investiga‐
tion, Tata agreed with Erickson’s conclusions. 
   Based  on  these  findings,  the  BCOC  determined  that 
plaintiffs’  allegations  were  not  credible  and  that  they  had 
acted unreasonably by refusing to work. The BCOC advised 
that  Woodward  would  be  justified  in  terminating  them.  On 
May 6, 2005, Marshall and Thurman met with Meichtry and 
Kirk  Snyder,  the  leader  of  the  group  that  produces  the  T2 
sensor. Plaintiffs remained unwilling to work on the sensor, 
and  Snyder  terminated  them—for  the  second  time,  accord‐
ing to plaintiffs. 
   Meanwhile, on April 26, Marshall and Thurman met with 
DOD Special Agent Daniel Boucek and expressed their con‐
cerns  regarding  the  T2  sensor.  Plaintiffs  then  met  with  De‐
fense  Contract  Management  Agency  Technical  Specialist 
Harrison  DySard.  DySard  decided  to  review  plaintiffs’  con‐
cerns. Under the pretense of a general audit, DySard investi‐
gated Woodward’s manufacturing process for the T2 sensor. 
He reviewed Woodward’s operations, engineering drawings, 
and procedures and met with Woodward engineers. DySard 
8                                                      No. 15‐1866 

also  consulted  with  his  counterpart  on‐site  at  GE,  Ed  Craft. 
During DySard’s investigation, Tata falsely stated to DySard 
that the Grade A joint was regularly inspected by X‐ray. 
    In an email to Boucek, DySard concluded that there was 
“nothing  either  incorrect  or  wrong  with  the  procedures,  as‐
sembly,  or testing of the sensors.” He noted  that “[t]he spe‐
cific  claim  that  the  sensor  was  supposed  to  be  x‐rayed  but 
hadn’t was found to be false based on a review of the x‐ray 
records for that part.” Similarly, GE conducted its own inves‐
tigation and also concluded that there was no cause for con‐
cern.  The  government  continues  to  order,  pay  for,  and  use 
Woodward’s T2 sensor. 
    On March 30, 2006, plaintiffs filed a complaint under seal 
in  the  Northern  District  of  Illinois.  The  United  States  de‐
clined  to  intervene  and  the  district  court  unsealed  the  com‐
plaint. Plaintiffs filed an amended complaint in March 2012. 
Following  discovery,  Woodward  moved  for  summary  judg‐
ment  and  on  March  27,  2015,  the  district  court  granted 
Woodward’s motion. Marshall and Thurman appeal. 
                          II. Discussion 
    We review a district court’s grant of summary judgment 
de novo, examining the record in the light most favorable to 
the nonmoving party. U.S. ex rel. Feingold v. AdminaStar Fed., 
Inc., 324 F.3d 492, 494 (7th Cir. 2003). Summary judgment is 
appropriate  if  there  is  no  genuine  dispute  of  material  fact 
and the nonmoving party is entitled to judgment as a matter 
of law. Id. (citing Fed. R. Civ. P. 56(c)). 
   The  district  court  granted  Woodward’s  motion  for  sum‐
mary judgment on plaintiffs’ claim that Woodward violated 
the FCA by making false statements to the government and 
No. 15‐1866                                                           9

their claim that Woodward violated the FCA and Illinois law 
by  terminating  them.  Plaintiffs  renew  both  of  these  argu‐
ments on appeal. 
   A. False Claims 
    To state a claim under the FCA, plaintiffs must show that: 
(1) the defendant made a statement in order to receive mon‐
ey from the government; (2) the statement was false; (3) the 
defendant  knew  that  the  statement  was  false;  and  (4)  the 
false statement was material to the government’s decision to 
pay  or  approve  the  false  claim.  U.S.  ex  rel.  Yannacopoulos  v. 
Gen. Dynamics, 652 F.3d 818, 822, 828 (7th Cir. 2011). 
   The  district  court  expressly  assumed  that  Woodward 
made false statements to the government in its Certificates of 
Conformance.  But  the  court  concluded  that  the  false  state‐
ments were made without knowledge of their falsehood and 
were immaterial to the government’s decision to pay. On ap‐
peal, plaintiffs challenge these two conclusions. 
   1. Knowledge 
    Under  the  FCA,  a  defendant  must  make  a  “knowingly” 
false  statement.  31  U.S.C.  §  3729(a)(1)(B).  The  FCA  defines 
knowledge  to  include  actual  knowledge,  deliberate  igno‐
rance,  or  reckless  disregard  for  the  truth;  knowledge  does 
not  require  specific  intent  to  defraud.  §  3729(b)(1).  Accord‐
ingly,  knowingly  false  statements  do  not  include  those  that 
are  the  product  of  “[i]nnocent  mistakes  or  negligence  … .” 
Yannacopoulos,  652  F.3d  at  823  (citation  and  internal  quota‐
tion marks omitted). 
   First,  plaintiffs  argue  that  proof  of  Woodward’s 
knowledge  turns  solely  on  whether  Woodward  knew  its 
own  quality  requirements.  They  claim  that  it  is  undisputed 
10                                                   No. 15‐1866 

that  Woodward  knows  its  own  quality  requirements  and 
thus,  Woodward  had  the  necessary  knowledge  for  liability 
under  the  FCA.  However,  this  analysis  overlooks  the  focus 
of the knowledge inquiry: whether the false statements were 
made  with  the  requisite  state  of  mind.  Even  if  Woodward 
was  generally  aware  of  its  quality  requirements,  it  lacked 
“knowledge”  if  the  particular  false  statements  were  the  re‐
sult of a difference in interpretation or even negligence. Id. 
     Second, plaintiffs contend that Woodward did know that 
their statements to the government were false. They point to 
comments from Meichtry, Hollenberger, and Gorman as evi‐
dence  that  Woodward  ignored  quality  concerns  to  meet  its 
customers’ demands. Plaintiffs claim that Woodward did not 
take their concerns seriously and that the internal investiga‐
tions were insincere. But these stray remarks do not amount 
to  knowledge  of  falsity.  They  do  not  demonstrate  that  any‐
one at Woodward believed that plaintiffs’ concerns were val‐
id. And the evidence shows that Woodward did takes plain‐
tiffs’ concerns seriously. Woodward thoroughly investigated 
plaintiffs’  allegations  on  at  least  two  separate  occasions. 
Woodward’s  engineers  concluded  that  the  parts  were  fine 
and that the allegations were unfounded. Plaintiffs have not 
produced evidence to show that Woodward’s investigations 
were unreliable. 
     In  fact,  everyone  at  Woodward,  including  the  engineers 
who  investigated  plaintiffs’  concerns,  disagreed  with  plain‐
tiffs.  Meichtry  and  others  in  management  deferred  to  Die‐
drich’s  investigation.  Even Frutig,  who initially  agreed  with 
Marshall,  changed  his  mind  based  on  the  outcome  of  Die‐
drich’s investigation. Plaintiffs do not point to any evidence 
that  a  decision‐maker  at  Woodward  agreed  with  their  con‐
No. 15‐1866                                                       11

cerns at the time Woodward made the statements to the gov‐
ernment. 
     Plaintiffs maintain that Steve Krugler, a Woodward engi‐
neer, knew that the Grade A joint’s inspection procedure vio‐
lated  Woodward’s  quality  requirements.  In  1997,  Krugler 
removed the X‐ray requirement for the Grade A joint. Plain‐
tiffs allege that Krugler did not provide a compliant alterna‐
tive to X‐ray inspection and that he knew that this omission 
violated  Woodward’s  quality  requirements.  However, 
Krugler did not testify to that effect. Krugler explained at the 
time that X‐ray inspection was unnecessary, and he reiterat‐
ed that belief during litigation. Instead, plaintiffs rely on tes‐
timony  by  their  own  experts,  Roger  Moseley  and  Jeff 
Diestelmeier,  to  suggest  that  Krugler  knew  that  X‐ray  in‐
spection or another alternative inspection was required. Spe‐
cifically, Moseley testified that “when [Krugler] removed the 
x‐ray inspection from this joint, he knew he had to do some‐
thing else and didn’t do it.” 
    Testimony  regarding  the  knowledge  of  another  person 
based merely upon speculation is insufficient to demonstrate 
a  genuine  issue  of  material  fact.  See  Widmar  v.  Sun  Chem. 
Corp.,  772  F.3d  457,  460  (7th  Cir.  2014)  (explaining  that  a 
plaintiff  must  rely  on  more  than  “speculati[on]  as  to  [a  de‐
fendant’s] state of mind, or other intuitions, hunches, or ru‐
mors”  to  defeat  summary  judgment).  Moreover,  Moseley’s 
testimony  relates  to  knowledge  existing  roughly  fifteen 
years before the relevant time period.  Hence,  Moseley’s tes‐
timony  is  insufficient  to  show  that  Krugler  had  knowledge 
that  Woodward’s  certifications  were  false  at  the  time  that 
they were made. In sum, we agree with the district court that 
12                                                    No. 15‐1866 

no  reasonable  jury  could  impute  knowledge  of  falsity  to 
Woodward based on the evidence presented. 
      2. Materiality 
    Additionally,  to  prevail  under  the  FCA,  plaintiffs  must 
show that the allegedly false statements were material to the 
government’s  decision  to  pay.  The  FCA  defines  material  as 
“having a natural tendency to influence, or be capable of in‐
fluencing,  the  payment  or  receipt  of  money  or  property.” 
§ 3729(b)(4). We have described this as an objective standard. 
United States v. Rogan, 517 F.3d 449, 452 (7th Cir. 2008) (“The 
question is not remotely whether [the defendant] was sure to 
be  caught  …  but  whether  the  omission  could  have  influ‐
enced  the  agency’s  decision.  That’s  an  objective  standard 
… .”). 
    Plaintiffs  make  a  circular  argument  that  the  materiality 
inquiry  should  focus  on  whether  Woodward’s  certificates 
were capable of influencing the decision to pay. According to 
plaintiffs,  because  the  government  would  not  have  paid 
Woodward  without  a  certificate  and  Woodward  would  not 
have  knowingly  submitted  a  false  certificate,  a  false  state‐
ment  on  a  certificate  is  necessarily  material.  We  disagree. 
Following plaintiffs’ logic, any false statement contained in a 
certificate, no matter how inconsequential, would be materi‐
al. This would nullify the materiality requirement and make 
even “minor technical violations” material. U.S. ex rel. Lamers 
v. City of Green Bay, 168 F.3d 1013, 1019 (7th Cir. 1999) (“Such 
minor  technical  violations  …  do  not  give  rise  to  an  FCA 
claim.”). 
    Furthermore,  our  case  law  focuses  on  whether  the  false 
statement itself, rather than the certificate or document con‐
No. 15‐1866                                                         13

taining that statement, is capable of influencing the govern‐
ment’s  decision.  See,  e.g.,  Yannacopoulos,  652  F.3d  at  828  (fo‐
cusing  on  whether  defendant’s  “failure  to  check  the  proper 
box  in  the  Certification  Agreement  was  a  material  false 
statement”);  Rogan,  517  F.3d  at  452  (assessing  whether  the 
“statement  or  omission”  itself  is  material).  Hence,  the  ap‐
propriate  inquiry  is  whether  Woodward’s  allegedly  false 
statements—that  the  Grade  A  joint  meets  its  quality  stand‐
ards—are capable of influencing the government’s decision. 
    With  this  in  mind,  we  conclude  that  Woodward’s  false 
statements  were  immaterial.  The  government  learned  of 
plaintiffs’  concerns,  thoroughly  investigated  them,  and  de‐
termined  that  they  were  meritless.  To  this  day,  the  govern‐
ment continues to pay for and use the T2 sensor. Therefore, 
the government’s actual conduct  suggests that the allegedly 
false  statements  were  immaterial.  GE  also  conducted  an  in‐
vestigation  into  plaintiffs’  allegations  and  reached  the  same 
conclusion  as  the  government.  In  addition,  Woodward  has 
the right to change its shop procedures at any time without 
the  government’s  permission.  If  specific  quality  standards 
are  truly  material  to  the  government’s  decision  to  buy  the 
sensor, it would be odd to give Woodward a unilateral right 
to change them. 
    Plaintiffs maintain that because materiality is an objective 
standard,  the  government’s  actual  conduct  is  irrelevant. 
However, as the district court correctly found, plaintiffs mis‐
interpret the materiality standard. Our prior case law estab‐
lishes that the government’s conduct is relevant to assessing 
materiality. See, e.g., Yannacopoulos, 652 F.3d at 831 (consider‐
ing  that  “the  agency  failed  to  take  action  when  it  actually 
learned of the supposed misrepresentation”); U.S. ex rel. Lus‐
14                                                         No. 15‐1866 

by  v.  Rolls‐Royce  Corp.,  570  F.3d  849,  855  (7th  Cir.  2009)  (“If 
the  military  services  knew  what  they  were  getting  and  de‐
cided to accept blades that [plaintiff] deems ‘inferior’ rather 
than pay a higher price, then [defendant] will prevail on the 
merits.”); Luckey v. Baxter Healthcare Corp., 183 F.3d 730, 732–
33  (7th  Cir.  1999)  (“[Plaintiff]  has  not  offered  any  evidence 
tending  to  show  that  the  omission  …  was  material  to  the 
United States’ buying decision; the Department of Justice has 
conspicuously  declined  to  adopt  [plaintiff’s]  position  or  to 
prosecute this claim on its own behalf. As far as this record 
reveals,  the  federal  government  is  100%  satisfied  with  the 
blood products … .”). 
     Plaintiffs  also  challenge  the  reliability  of  the  govern‐
ment’s  investigation.  Accordingly,  plaintiffs  argue  that  the 
outcome  of  DySard’s  investigation  and  the  government’s 
continued decision to pay for and use the sensor should not 
be dispositive. They point to inadequacies in DySard’s inves‐
tigation,  particularly  that  Tata  falsely  told  DySard  that 
Woodward  regularly  inspected  the  Grade  A  joint  by  X‐ray. 
However, DySard testified in his deposition that he was not 
misled  by  Tata’s  statement.  He  stated  that  he  knew  that 
Woodward did not X‐ray the Grade A joint as part of its reg‐
ular inspection process. DySard also testified that Tata’s false 
statement did not affect the outcome of his investigation. As 
a  result,  plaintiffs’  attack  on  the  government’s  investigation 
is unpersuasive. And even if the government was misled by 
Tata’s  false  statement  at  the  time,  it  has  since  been  made 
aware  of  Woodward’s  actual  practices  yet  continues  to  buy 
and  use  the  sensor.  Hence,  we  agree  with  the  district  court 
that Woodward’s allegedly false statements were not materi‐
al. 
No. 15‐1866                                                            15

    B. Retaliation 
    Finally,  plaintiffs  bring  claims  for  retaliatory  discharge 
under  the  FCA  and  Illinois  state  law.  Plaintiffs  allege  that 
they were terminated because they raised concerns with the 
T2 sensor, which they argue is protected conduct under the 
FCA  and  Illinois  law.  The  district  court  held  that  plaintiffs 
were  terminated  for  insubordination  and  not  for  any  pro‐
tected conduct. 
     To pursue a  retaliation claim under the FCA, employees 
must  show  that  they  were  terminated  because  of  their  pro‐
tected conduct. 31 U.S.C. § 3730(h); Halasa v. ITT Educ. Servs., 
Inc., 690 F.3d 844, 847 (7th Cir. 2012). Similarly, under Illinois 
law,  Marshall  and  Thurman  must  demonstrate  that  they 
were  “(1)  discharged;  (2)  in  retaliation  for  [their]  activities; 
and (3) that the discharge violates a clear mandate of public 
policy.”  Darchak  v.  City  of  Chicago  Bd.  of  Educ.,  580  F.3d  622, 
628 (7th Cir. 2009) (quoting Blount v. Stroud, 904 N.E.2d 1, 9 
(Ill.  2009)).  Although  we  have  not  squarely  addressed  this 
issue, the parties agree that under both the FCA and Illinois 
law plaintiffs must demonstrate “but for” causation. That is, 
plaintiffs  must  show  that  they  would  not  have  been  termi‐
nated but for their protected conduct. 
    Plaintiffs  maintain  that  they  were  terminated  by 
Meichtry on April 18, an allegation we must accept on a mo‐
tion for summary judgment. They also point to the fact that 
Marshall told Meichtry that she would disclose her concerns 
to the DOD prior to their termination. Accordingly, plaintiffs 
argue  that  Meichtry  fired  them  in  retaliation  for  Marshall’s 
threat to disclose her concerns to the government. 
16                                                       No. 15‐1866 

    But even reviewing the record in the light most favorable 
to plaintiffs, we agree with the district court that any reason‐
able jury would find that plaintiffs were terminated because 
of  their  insubordination,  not  protected  activity.  First,  we 
agree  with  the  district  court  that  plaintiffs  were  in  fact  in‐
subordinate.  Plaintiffs  contend  that  they  were  following 
their  training  to  protect  U.S.  military  personnel,  and  thus 
were not insubordinate. But their training did not authorize 
them  to  repeatedly  refuse  to  resume  working  in  the  face  of 
direct  commands from multiple supervisors and an investi‐
gation dismissing their concerns. 
     Second,  we  also  agree  with  the  district  court  that  plain‐
tiffs’ insubordination was the but for cause of their termina‐
tion.  Certainly,  Woodward’s  management  was  irritated  by 
plaintiffs’  allegations.  But  Woodward  terminated  Marshall 
and Thurman only after investigating their concerns, inform‐
ing  plaintiffs  that  their  concerns  were  unfounded,  and  giv‐
ing  plaintiffs  multiple  opportunities  to  resume  their  as‐
signed  tasks.  Instead,  plaintiffs  engaged  in  insubordination 
by repeatedly refusing to work when faced with overwhelm‐
ing  evidence  contradicting  their  allegations.  The  BCOC  in‐
vestigation, which determined that Woodward would be jus‐
tified in terminating  plaintiffs  because of  their  insubordina‐
tion, further bolsters the conclusion that plaintiffs were fired 
because of insubordination, not protected activity. Therefore, 
the district court correctly concluded that no reasonable jury 
could  find  that  plaintiffs  were  terminated  because  of  pro‐
tected activity. 
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.